Title: To George Washington from Robert Stewart, 6 April 1761
From: Stewart, Robert
To: Washington, George



My Dear Colo.
Winchester 6th April 1761

I have just had the great pleasure of receiving your agreeable Favour of the 27th Ulto and am glad that there is some prospect of the Regiment’s being supplied with these necessaries.
Capt. McKenzie to the great Joy of the Corps has just rejoin’d us, by him we learn that Colo. Byrd is appointed to Command the Expedition against the Cherokees, and that a Demand of a thousd more Men is made upon Virga if complied with, it will cause several changes in our Military Affairs and as no doubt but Colo. Byrd will have a Staff, a hint from you in my favr might of great Service to me, I do not mean as to B. Majr as Paddy will have that, and I not envy it, but as the Gross of his army will consist of raw Troops and adjutant Genl or an Officer to do that Duty will become the more necessary, and tho’ the Colony will make no Provision for any thing kind yet as all Contingencies are to be paid by the Crown the Officer Commanding in Chief could without any inconveniency make that matter easy—I have given the Colo. a distant hint—he has been very kind by applying (unask’d) to Genl Amherst for my remaining with him and succeeded.
There is vast uneasiness and heart burnings amongst our Officers on accot of a Report (which gains Credit) that Capt. Van Braham is to have Rank as oldest Capt. in the Regiment notwithstanding that no Vacancy has been kept for him and that no mention was made of him, much less any exception

made in his favour in any one of the many Promotions that were made since he left the Corps (if it can with propriety be call’d the same Corps[)] some of the Officers seem determin’d to leave no Stone unturn’d to retain their present Rank and it’s too probable the consequences of his coming will prove fatal to some—I am vastly hurried & must beg youll forgive the inaccuracy &Ca of the above—I ever am wt. the most perfect Deference & regard My Dear Colo. Your Most Affecte & mo: Obliged Servt

Robert Stewart


N.B. I would not have anything said abt V. Brams affair till it comes from Colo. Byrd who will be applied to on the Subject.

